UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7019


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LOUIS ANTONIO   BRYANT,   a/k/a   Tinio,   a/k/a   Black,   a/k/a   B
Stacks,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.     Norman K. Moon,
Senior District Judge. (3:04-cr-00047-NKM-RSB-1; 3:14-cv-80748-
NKM-RSB)


Submitted:   October 16, 2014              Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Louis Antonio Bryant, Appellant Pro Se. Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Louis      Antonio     Bryant        seeks    to       appeal    the       district

court’s    order    treating       his      motion       to    be    resentenced          as    a

successive 28 U.S.C. § 2255 (2012) motion, and dismissing it on

that    basis.      The    order     is     not    appealable         unless       a    circuit

justice    or    judge    issues   a      certificate         of    appealability.             28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.    Cockrell,         537    U.S.    322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and conclude that Bryant has not made the requisite showing.

            Accordingly,      we     deny     a    certificate         of    appealability

and dismiss the appeal.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3